Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Preliminary Amendment
The preliminary amendment filed on June 11, 2019 has been entered.
In view of the amendment to the specification, “CROSS-REFERENCE TO RELATED APPLICATIONS” has been added.
In view of the amendment to the claims, the amendment of claim 15 has been acknowledged. Claims 16-19 have been canceled. New claims 20-24 have added.

The preliminary amendment filed on April 06, 2022 has been entered.
In view of the amendment to the specification, pages 35, 49, 50 and 51 have been acknowledged.
In view of the amendment to the claims, the amendment of claims 5, 7, 12 and 14 have been acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15 and 20-23 are rejected under 35 USC 101 for being directed to nonstatutory computer readable medium. 

Claim 15 is rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “machine-readable medium”.  The claims fall outside the scope of patent-eligible subject matter at least because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2106. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”   
Claims 20-23 fall together since they depend upon claim 15.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 24 recites “Wherein the middle layer is selected from one or more layers closest to a final layer of the plurality of CNN layers, wherein the second result is based on the final layer, and wherein the first result is based on the middle layer”. However, the claim does not present in independent form or dependent form. It renders the claim indefinite. Therefore, the claim is rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over OZAKI et al (U.S. Patent Application Publication 2018/0056520 A1) in view of HONG et al (U.S. Patent Application Publication 2017/0185860 A1).

	Regarding claim 1, OZAKI discloses an apparatus to facilitate accurate camera re-localization in autonomous machines, the apparatus comprising: 
an image capturing device to capture an image of an object (Paragraph [0059], FIG. 4 shows an example of the robot system … an example in which a human 1 and a robot 3 cooperate with each other and transport a workpiece W … 44 denotes a camera; paragraph [0073], the camera images captured before and after the performance of the task (for example, at the times when the worker says “start the work” and “end the work”));
selection/comparison logic to select a middle layer from a plurality of convolutional neural network (CNN) layers (Paragraph [0077], FIG. 8 shows a process in which the motion of the robot system using a neural network. The neural network includes three layers: SN1, SN2 and SN3. SN2 is a middle layer of the neural network and is selected for recognizing the feature points (CP1 to CP7) and the objects (W0, S0) in the image), and OZAKI discloses the extraction of feature points from the input image as indicated by SN4 (Paragraph [0078]).
 However, OZAKI does not specifically disclose processing/training logic to process superiority of one or more original keyframes of the image with one or more layer-based keyframes associated with the middle layer; and 
execution/outputting logic to output a first result based on the one or more original keyframes if one of the one or more original keyframes is superior than the one or more layer-based keyframes.
In the similar field of endeavor, HONG discloses (Paragraph [0026], FIG. 2 shows components of an object tracking device … The multi-store tracker 200 is based on the ASMM shown in FIG. 1; paragraph [0059], FIG. 3 shows the steps performed by the multi-store tracker to track an object) processing/training logic to process (Paragraph [0064],  in step S340, the detected key-points of step S330 are classified into one of a matched target key-point, matched background key-point, and an unmatched key-point. According to an embodiment of the present disclosure, the function of classification of the key-points can be performed by the matching circuit (block 211 in FIG. 2). Specifically, the classification of the key-points is performed based on a key-point database that includes a foreground (target) database and a background database) superiority of one or more original keyframes of the image (Paragraph [0028], the matching circuit 211 retrieves the long term memory for matching (from the key-point database 220)) with one or more layer-based keyframes associated with the middle layer (Paragraph [0025], the ASMM 100 as depicted in FIG. 1 includes processing nodes (and their connections) in the short-term memory 105 and long-term memory 107 that correspond to possible structures of a neural network within a human brain. The processing nodes included in the short-term memory 105 and the long-term memory 107 collaboratively process the input image in order to track the object; paragraph [0063], the process further proceeds to step S330 wherein, a plurality of key-points from an input image frame are detected. According to an embodiment of the present disclosure, the key-points can be detected by the key-point detection circuit (block 209 in FIG. 2)); and 
execution/outputting logic to output a first result (Paragraphs [0066]-[0067], upon computing the active set of key-points (step S350) and the matched target key-points (step S340), a RANSAC estimation circuit (block 215 in FIG. 2) determines inlier key-points that lie in a target bounding box (step S360) … The process in step S370 generates an output response for object tracking. Specifically, the controller (block 217 in FIG. 2), that is implemented by circuitry, determines an output of the multi-store tracker (i.e., a tracked object), based on the consistency of the tracked object as determined by the first tracker and the second tracker; paragraph [0057], upon completing the processing procedures performed in the short-term processing portion and the long short-term processing portion of the multi-store tracker, the results of filtering Bs (short-term processing portion) and the result of the long short-term processing Bl, together with the state variables GC and GO can be obtained by a controller) based on the one or more original keyframes if one of the one or more original keyframes is superior than the one or more layer-based keyframes (Paragraph [0064], specifically, the classification of the key-points is performed based on a key-point database that includes a foreground (target) database and a background database. The foreground and background key-points are stored in the foreground database and background database; paragraph [0065], a detected key-point can be classified as a matched target key-point when a matching confidence of the detected key-point and a first nearest neighbor (included in the foreground database) of the detected key-point is above a predetermined threshold. In addition to the matching confidence, a ratio of distances parameter can be used to classify the detected key-point as a matched target key-point. Specifically, when the ratio of distances parameter (defined herein as a ratio of Euclidean distance of the detected key-point and the first nearest neighbor to the Euclidean distance of the detected key-point and the second nearest neighbor) is below a predetermined threshold, then the detected key-point can be classified as a matched target key-point).
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 2, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 1).
	However, OZAKI does not specifically disclose wherein the execution/outputting logic is further to output a second result based on the one or more layer-based keyframes if the one or more original key frames are inferior than the one or more layer-based keyframes.
In the similar field of endeavor, HONG discloses wherein the execution/outputting logic is further to output a second result (FIG. 3; paragraphs [0066]-[0067], upon computing the active set of key-points (step S350) and the matched target key-points (step S340), a RANSAC estimation circuit (block 215 in FIG. 2) determines inlier key-points that lie in a target bounding box (step S360) … The process in step S370 generates an output response for object tracking. Specifically, the controller (block 217 in FIG. 2), that is implemented by circuitry, determines an output of the multi-store tracker (i.e., a tracked object), based on the consistency of the tracked object as determined by the first tracker and the second tracker; paragraph [0057], if the results of Bs and Bl are to some extent consistent (indicating that the long-term memory agrees with the output of the short term tracker), or the long-term component is not confident about the result (GC=False), or an occlusion is detected (GC=True), the tracking result Bo is output as Bo=Bs) based on the one or more layer-based keyframes if the one or more original key frames are inferior than the one or more layer-based keyframes (FIG. 2; paragraphs [0041]-[0042], an image search area to extract a set of key-points with large responses. The set of detected key-points associated with their SIFT descriptors is denoted as PD={(dk, pk)}k=1ND, where pkεR2 is the coordinates of the key-point …The multi-store tracker 200 can perform key-point matching by searching the total memory database M for the nearest neighbors of each dkεPD, based on the Euclidean distance. A matching confidence of dk1N and its nearest neighbor dk is defined herein as the Cosine similarity C (dk, dk1N) between the two descriptors. The candidate matching keypoint can be found if the matching confidence is larger than a predefined threshold, denoted as θT for matching of target points and θB for matching of background points; paragraph [0053], the memory database M is updated conservatively only when the short-term processing is confident about the result (i.e., GC=True) and claims there is no occlusion (GO=False)).  
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 3, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 1).
	However, OZAKI does not specifically disclose wherein the processing/training logic to train a CNN model based on the superior one of the one or more original keyframes.   
	In the similar field of endeavor, HONG discloses wherein the processing/training logic to train a CNN model based on the superior one of the one or more original keyframes (FIG. 2; paragraphs [0032]-[0033], for accurate and efficient short-term processing performance, Integrated Correlation Filters (ICFs), which are based on the Kernelized Correlation Filters (KCFs) and Discriminative Scale Space Correlation Filter (DSSCF) are employed in the short-term processing portion 250 of the multi-store tracker 200 … The KCF is defined by a classifier f(x), that is trained on a M×N image patch x, centered by the center of a target bounding box BT and is p times larger than BT).   
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to train a neural network model based on the image patch in order to accurate and efficient machine learning processing performance. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 4, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 1).
	However, OZAKI does not specifically disclose wherein the selection/comparison logic is further to compare the one or more original keyframes with the one or more layer-based keyframes.
	In the similar field of endeavor, HONG discloses wherein the selection/comparison logic is further to compare the one or more original keyframes with the one or more layer-based keyframes (FIG. 2; paragraphs [0041]-[0042], an image search area to extract a set of key-points with large responses. The set of detected key-points associated with their SIFT descriptors is denoted as PD={(dk, pk)}k=1ND, where pkεR2 is the coordinates of the key-point …The multi-store tracker 200 can perform key-point matching by searching the total memory database M for the nearest neighbors of each dkεPD, based on the Euclidean distance. A matching confidence of dk1N and its nearest neighbor dk is defined herein as the Cosine similarity C (dk, dk1N) between the two descriptors. The candidate matching keypoint can be found if the matching confidence is larger than a predefined threshold, denoted as θT for matching of target points and θB for matching of background points).
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 5, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 2).
	However, OZAKI does not specifically disclose further comprising detection/collection logic to access the one or more original keyframes from a database, wherein the one or more original keyframes are based on the image, wherein the database stores historical data including past keyframes relating to past images.  
	In the similar field of endeavor, HONG discloses further comprising detection/collection logic to access the one or more original keyframes from a database (FIG. 2; paragraph [0028], the matching circuit 211 retrieves the long term memory for matching (from the key-point database 220)), wherein the one or more original keyframes are based on the image (Paragraph [0053], the memory database M is updated conservatively only when the short-term processing is confident about the result (i.e., GC=True) and claims there is no occlusion (GO=False). Thus, the key-point database is updated based on the input image), wherein the database stores historical data including past keyframes relating to past images (Paragraph [0070], the circuitry of the multi-store tracker can be configured to update the key-point database when the number of inlier key-points (as estimated by the RANSAC estimator) is above a predetermined threshold and the number of matched background key-points lying within the target bounding box is close to zero i.e., there is no object occlusion. Thus, the key-point database stores the key-points relating to past images).  
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 7, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 2), and OZAKI further disclose 
 wherein the middle layer is selected from one or more layers closest to a final layer of the plurality of CNN layers (FIG. 8; paragraph [0077], the neural network includes three layers: SN1, SN2 and SN3. SN2 is a middle layer of the neural network and is selected from layers (SN1, SN2) closest to a final layer SN3), wherein the second result is based on the final layer (Paragraph [0077], as indicated by SN3, distribution regularities of the feature points and the objects are learned by the neurons and then the intention regarding the task may be analyzed), and wherein the first result is based on the middle layer (Paragraph [0077], as indicated by SN2, the features points (CP1 to CP7) and the objects (W0, S0) in the image are recognized by the neurons. Then, forward the recognized the features points (CP1 to CP7) and the objects (W0, S0) to the layer SN3).  

	Regarding claim 8, OZAKI discloses a method for facilitating accurate camera re-localization in autonomous machines, the method comprising: 
capturing, by an image capturing device, an image of an object (Paragraph [0059], FIG. 4 shows an example of the robot system … an example in which a human 1 and a robot 3 cooperate with each other and transport a workpiece W … 44 denotes a camera; paragraph [0073], the camera images captured before and after the performance of the task (for example, at the times when the worker says “start the work” and “end the work”)); 
selecting a middle layer from a plurality of convolutional neural network (CNN) layers (Paragraph [0077], FIG. 8 shows a process in which the motion of the robot system using a neural network. The neural network includes three layers: SN1, SN2 and SN3. SN2 is a middle layer of the neural network and is selected for recognizing the feature points (CP1 to CP7) and the objects (W0, S0) in the image), and OZAKI discloses the extraction of feature points from the input image as indicated by SN4 (Paragraph [0078]).
However, OZAKI does not specifically disclose processing superiority of one or more original keyframes of the image with one or more layer-based keyframes associated with the middle layer; and 
outputting a first result based on the one or more original keyframes if one of the one or more original keyframes is superior than the one or more layer-based keyframes.    
In the similar field of endeavor, HONG discloses (Paragraph [0026], FIG. 2 shows components of an object tracking device … The multi-store tracker 200 is based on the ASMM shown in FIG. 1; paragraph [0059], FIG. 3 shows the steps performed by the multi-store tracker to track an object) processing (Paragraph [0064],  in step S340, the detected key-points of step S330 are classified into one of a matched target key-point, matched background key-point, and an unmatched key-point. According to an embodiment of the present disclosure, the function of classification of the key-points can be performed by the matching circuit (block 211 in FIG. 2). Specifically, the classification of the key-points is performed based on a key-point database that includes a foreground (target) database and a background database) superiority of one or more original keyframes of the image (Paragraph [0028], the matching circuit 
211 retrieves the long term memory for matching (from the key-point 
database 220)) with one or more layer-based keyframes associated with the middle layer (Paragraph [0025], the ASMM 100 as depicted in FIG. 1 includes processing nodes (and their connections) in the short-term memory 105 and long-term memory 107 that correspond to possible structures of a neural network within a human brain. The processing nodes included in the short-term memory 105 and the long-term memory 107 collaboratively process the input image in order to track the object; paragraph [0063], the process further proceeds to step S330 wherein, a plurality of key-points from an input image frame are detected. According to an embodiment of the present disclosure, the key-points can be detected by the key-point detection circuit (block 209 in FIG. 2)); and 
outputting a first result (Paragraphs [0066]-[0067], upon computing the active set of key-points (step S350) and the matched target key-points (step S340), a RANSAC estimation circuit (block 215 in FIG. 2) determines inlier key-points that lie in a target bounding box (step S360) … The process in step S370 generates an output response for object tracking. Specifically, the controller (block 217 in FIG. 2), that is implemented by circuitry, determines an output of the multi-store tracker (i.e., a tracked object), based on the consistency of the tracked object as determined by the first tracker and the second tracker; paragraph [0057], upon completing the processing procedures performed in the short-term processing portion and the long short-term processing portion of the multi-store tracker, the results of filtering Bs (short-term processing portion) and the result of the long short-term processing Bl, together with the state variables GC and GO can be obtained by a controller) based on the one or more original keyframes if one of the one or more original keyframes is superior than the one or more layer-based keyframes (Paragraph [0064], specifically, the classification of the key-points is performed based on a key-point database that includes a foreground (target) database and a background database. The foreground and background key-points are stored in the foreground database and background database; paragraph [0065], a detected key-point can be classified as a matched target key-point when a matching confidence of the detected key-point and a first nearest neighbor (included in the foreground database) of the detected key-point is above a predetermined threshold. In addition to the matching confidence, a ratio of distances parameter can be used to classify the detected key-point as a matched target key-point. Specifically, when the ratio of distances parameter (defined herein as a ratio of Euclidean distance of the detected key-point and the first nearest neighbor to the Euclidean distance of the detected key-point and the second nearest neighbor) is below a predetermined threshold, then the detected key-point can be classified as a matched target key-point).
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 9, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 8).
	However, OZAKI does not specifically disclose further comprising: 
outputting a second result based on the one or more layer-based keyframes if the one or more original keyframes are inferior than the one or more layer-based keyframes.  
In the similar field of endeavor, HONG discloses further comprising: 
outputting a second result (FIG. 3; paragraphs [0066]-[0067], upon computing the active set of key-points (step S350) and the matched target key-points (step S340), a RANSAC estimation circuit (block 215 in FIG. 2) determines inlier key-points that lie in a target bounding box (step S360) … The process in step S370 generates an output response for object tracking. Specifically, the controller (block 217 in FIG. 2), that is implemented by circuitry, determines an output of the multi-store tracker (i.e., a tracked object), based on the consistency of the tracked object as determined by the first tracker and the second tracker; paragraph [0057], if the results of Bs and Bl are to some extent consistent (indicating that the long-term memory agrees with the output of the short term tracker), or the long-term component is not confident about the result (GC=False), or an occlusion is detected (GC=True), the tracking result Bo is output as Bo=Bs) based on the one or more layer-based keyframes if the one or more original keyframes are inferior than the one or more layer-based keyframes (FIG. 2; paragraphs [0041]-[0042], an image 
search area to extract a set of key-points with large responses. The set of detected key-points associated with their SIFT descriptors is denoted as PD={(dk, pk)}k=1ND, where pkεR2 is the coordinates of the key-point …The multi-store tracker 200 can perform key-point matching by searching the total memory database M for the nearest neighbors of each dkεPD, based on the Euclidean distance. A matching confidence of dk1N and its nearest neighbor dk is defined herein as the Cosine similarity C (dk, dk1N) between the two descriptors. The candidate matching keypoint can be found if the matching confidence is larger than a predefined threshold, denoted as θT for matching of target points and θB for matching of background points; paragraph [0053], the memory database M is updated conservatively only when the short-term processing is confident about the result (i.e., GC=True) and claims there is no occlusion (GO=False)).  
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 10, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 8).
	However, OZAKI does not specifically disclose further comprising: 
training a CNN model based on the superior one of the one or more original keyframes.
`	In the similar field of endeavor, HONG discloses further comprising: 
training a CNN model based on the superior one of the one or more original keyframes (FIG. 2; paragraphs [0032]-[0033], for accurate and efficient short-term processing performance, Integrated Correlation Filters (ICFs), which are based on the Kernelized Correlation Filters (KCFs) and Discriminative Scale Space Correlation Filter (DSSCF) are employed in the short-term processing portion 250 of the multi-store tracker 200 … The KCF is defined by a classifier f(x), that is trained on a M×N image patch x, centered by the center of a target bounding box BT and is p times larger than BT).   
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to train a neural network model based on the image patch in order to accurate and efficient machine learning processing performance. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 11, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 8).
	However, OZAKI does not specifically disclose further comprising: 
comparing the one or more original keyframes with the one or more layer-based keyframes.
	In the similar field of endeavor, HONG discloses further comprising: 
comparing the one or more original keyframes with the one or more layer-based keyframes (FIG. 2; paragraphs [0041]-[0042], an image search area to extract a set of key-points with large responses. The set of detected key-points associated with their SIFT descriptors is denoted as PD={(dk, pk)}k=1ND, where pkεR2 is the coordinates of the key-point …The multi-store tracker 200 can perform key-point matching by searching the total memory database M for the nearest neighbors of each dkεPD, based on the Euclidean distance. A matching confidence of dk1N and its nearest neighbor dk is defined herein as the Cosine similarity C (dk, dk1N) between the two descriptors. The candidate matching 
keypoint can be found if the matching confidence is larger than a predefined threshold, denoted as θT for matching of target points and θB for matching of background points).
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 12, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 9).
	However, OZAKI does not specifically disclose further comprising: 
accessing the one or more original keyframes from a database, wherein the one or more original keyframes are based on the image, wherein the database stores historical data including past keyframes relating to past images.
In the similar field of endeavor, HONG discloses further comprising: 
accessing the one or more original keyframes from a database (FIG. 2; paragraph [0028], the matching circuit 211 retrieves the long term memory for matching 
(from the key-point database 220)), wherein the one or more original keyframes are based on the image (Paragraph [0053], the memory database M is updated conservatively only when the short-term processing is confident about the result (i.e., GC=True) and claims there is no occlusion (GO=False). Thus, the key-point database is updated based on the input image), wherein the database stores historical data including past keyframes relating to past images (Paragraph [0070], the circuitry of the multi-store tracker can be configured to update the key-point database when the number of inlier key-points (as estimated by the RANSAC estimator) is above a predetermined threshold and the number of matched 
background key-points lying within the target bounding box is close to zero i.e., there is no object occlusion. Thus, the key-point database stores the key-points relating to past images).  
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 14, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 9), and OZAKI further disclose wherein the middle layer is selected from one or more layers closest to a final layer of the plurality of CNN layers (FIG. 8; paragraph [0077], the neural network includes three layers: SN1, SN2 and SN3. SN2 is a middle layer of the neural network and is selected from layers (SN1, SN2) closest to a final layer SN3), wherein the second result is based on the final layer (Paragraph [0077], as indicated by SN3, distribution regularities of the feature points and the objects are learned by the neurons and then the intention regarding the task may be analyzed), and wherein the first result is based on the middle layer (Paragraph [0077], as indicated by SN2, the features points (CP1 to CP7) and the objects (W0, S0) in the image are recognized by the neurons. Then, forward the recognized the features points (CP1 to CP7) and the objects (W0, S0) to the layer SN3).  

	Regarding claim 15, OZAKI discloses at least one machine-readable medium comprising a plurality of instructions, when executed on a computing device, to implement or perform a method (Paragraph [0033], the machine learning device 2 described with reference to FIG. 1 employs “reinforcement learning”, and the machine learning device 2 may be implemented by a general purpose computer or processor; paragraph [0050], an arithmetic device and a memory in imitation of a neuron model as illustrated in, for example, FIG. 2) comprising:
	capturing, by an image capturing device, an image of an object (Paragraph [0059], FIG. 4 shows an example of the robot system … an example in which a human 1 and a robot 3 cooperate with each other and transport a workpiece W … 44 denotes a camera; paragraph [0073], the camera images captured before and after the performance of the task (for example, at the times when the worker says “start the work” and “end the work”));
selecting a middle layer from a plurality of convolutional neural network (CNN) layers (Paragraph [0077], FIG. 8 shows a process in which the motion of the robot system using a neural network. The neural network includes three layers: SN1, SN2 and SN3. SN2 is a middle layer of the neural network and is selected for recognizing the feature points (CP1 to CP7) and the objects (W0, S0) in the image), and OZAKI discloses the extraction of feature points from the input image as indicated by SN4 (Paragraph [0078]).
 	However, OZAKI does not specifically disclose processing superiority of one or more original keyframes of the image with one or more layer-based keyframes associated with the middle layer; and 
outputting a first result based on the one or more original keyframes if one of the one or more original keyframes is superior than the one or more layer-based keyframes.
In the similar field of endeavor, HONG discloses (Paragraph [0026], FIG. 2 shows components of an object tracking device … The multi-store tracker 200 is based on the ASMM shown in FIG. 1; paragraph [0059], FIG. 3 shows the steps performed by the multi-store tracker to track an object) processing (Paragraph [0064],  in step S340, the detected key-points of step S330 are classified into one of a matched target key-point, matched background key-point, and an unmatched key-point. According to an embodiment of the present disclosure, the function of classification of the key-points can be performed by the matching circuit (block 211 in FIG. 2). Specifically, the classification of the key-points is performed based on a key-point database that includes a foreground (target) database and a background database) superiority of one or more original keyframes of the image (Paragraph [0028], the matching circuit 211 retrieves the long term memory for matching (from the key-point database 220)) with one or more layer-based keyframes associated with the middle layer (Paragraph [0025], the ASMM 100 as depicted in FIG. 1 includes processing nodes (and their connections) in the short-term memory 105 and long-term memory 107 that correspond to possible structures of a neural network within a human brain. The processing nodes included in the short-term memory 105 and the long-term memory 107 
collaboratively process the input image in order to track the object; paragraph [0063], the process further proceeds to step S330 wherein, a plurality of key-points from an input image frame are detected. According to an embodiment of the present disclosure, the key-points can be detected by the key-point detection circuit (block 209 in FIG. 2)); and 
outputting a first result (Paragraphs [0066]-[0067], upon computing the active set of key-points (step S350) and the matched target key-points (step S340), a RANSAC estimation circuit (block 215 in FIG. 2) determines inlier key-points that lie in a target bounding box (step S360) … The process in step S370 generates an output response for object tracking. Specifically, the controller (block 217 in FIG. 2), that is implemented by circuitry, determines an output of the multi-store tracker (i.e., a tracked object), based on the consistency of the tracked object as determined by the first tracker and the second tracker; paragraph [0057], upon completing the processing procedures performed in the short-term processing portion and the long short-term processing portion of the multi-store tracker, the results of filtering Bs (short-term processing portion) and the result of the long short-term processing Bl, together with the state variables GC and GO can be obtained by a controller) based on the one or more original keyframes if one of the one or more original keyframes is superior than the one or more layer-based keyframes (Paragraph [0064], specifically, the classification of the key-points is performed based on a key-point database that includes a foreground (target) database and a background database. The foreground and background key-points are stored in the foreground database and background database; paragraph [0065], a detected key-point can be classified as a matched target key-point when a matching confidence of the detected key-point and a first nearest neighbor (included in the foreground database) of the detected key-point is above a predetermined threshold. In addition to the matching confidence, a ratio of distances parameter can be used to classify the detected key-point as a matched target key-point. Specifically, when the ratio of distances parameter (defined herein as a ratio of Euclidean distance of the detected key-point and the first nearest neighbor to the Euclidean distance of the detected key-point and the second nearest neighbor) is below a predetermined threshold, then the detected key-point can be classified as a matched target key-point).
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 20, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 15).
	However, OZAKI does not specifically disclose wherein the method further comprises: 
outputting a second result based on the one or more layer-based keyframes if the one or more original keyframes are inferior than the one or more layer-based keyframes.   
In the similar field of endeavor, HONG discloses wherein the method further comprises: 
outputting a second result (FIG. 3; paragraphs [0066]-[0067], upon computing the active set of key-points (step S350) and the matched target key-points (step S340), a RANSAC estimation circuit (block 215 in FIG. 2) determines inlier key-points that lie in a target bounding box (step S360) … The process in step S370 generates an output response for object tracking. Specifically, the controller (block 217 in FIG. 2), that is implemented by circuitry, determines an output of the multi-store tracker (i.e., a tracked object), based on the consistency of the tracked object as determined by the first tracker and the second tracker; paragraph [0057], if the results of Bs and Bl are to some extent consistent (indicating that the long-term memory agrees with the output of the short term tracker), or the long-term component is not confident about the result (GC=False), or an occlusion is detected (GC=True), the tracking result Bo is output as Bo=Bs) based on the one or more layer-based keyframes if the one or more original keyframes are inferior than the one or more layer-based keyframes  (FIG. 2; paragraphs [0041]-[0042], an image search area to extract a set of key-points with large responses. The set of detected key-points associated with their SIFT descriptors is denoted as PD={(dk, pk)}k=1ND, where pkεR2 is the coordinates of the key-point …The multi-store tracker 200 can perform key-point matching by searching the total memory database M for the nearest neighbors of each dkεPD, based on the Euclidean distance. A matching confidence of dk1N and its nearest neighbor dk is defined herein as the Cosine similarity C (dk, dk1N) between the two descriptors. The candidate matching keypoint can be found if the matching confidence is larger than a predefined threshold, denoted as θT for matching of target points and θB for matching of background points; paragraph [0053], the memory database M is updated conservatively only when the short-term processing is confident about the result (i.e., GC=True) and claims there is no occlusion (GO=False)).  
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 21, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 15).
	However, OZAKI does not specifically disclose wherein the method further comprises: 
training a CNN model based on the superior one of the one or more original keyframes.
	In the similar field of endeavor, HONG discloses wherein the method further comprises: 
training a CNN model based on the superior one of the one or more original keyframes (FIG. 2; paragraphs [0032]-[0033], for accurate and efficient short-term processing performance, Integrated Correlation Filters (ICFs), which are based on the Kernelized Correlation Filters (KCFs) and Discriminative Scale Space Correlation Filter (DSSCF) are employed in the short-term processing portion 250 of the multi-store tracker 200 … The KCF is defined by a classifier f(x), that is trained on a M×N image patch x, centered by the center of a target bounding box BT and is p times larger than BT).   
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to train a neural network model based on the image patch in order to accurate and efficient machine learning processing performance. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

	Regarding claim 22, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 15).
	However, OZAKI does not specifically disclose wherein the method further comprises: 
comparing the one or more original keyframes with the one or more layer-based keyframes.  
In the similar field of endeavor, HONG discloses wherein the method further comprises: 
comparing the one or more original keyframes with the one or more layer-based keyframes  (FIG. 2; paragraphs [0041]-[0042], an image search area to extract a set of key-points with large responses. The set of detected key-points associated with their SIFT descriptors is denoted as PD={(dk, pk)}k=1ND, where pkεR2 is the coordinates of the key-point …The multi-store tracker 200 can perform key-point matching by searching the total memory database M for the nearest neighbors of each dkεPD, based on the Euclidean distance. A matching confidence of dk1N and its nearest neighbor dk is defined herein as the Cosine similarity C (dk, dk1N) between the two descriptors. The candidate matching 
keypoint can be found if the matching confidence is larger than a predefined threshold, denoted as θT for matching of target points and θB for matching of background points).
	OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.

Claims 6, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over OZAKI et al (U.S. Patent Application Publication 2018/0056520 A1) in view of HONG et al (U.S. Patent Application Publication 2017/0185860 A1) in view of NAKAMURA et al (U.S. Patent Application Publication 2018/0082178 A1).

	Regarding claim 6, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 5), and OZAKI further disclose wherein the detection/collection logic is further to detect the image (FIG. 8; paragraph [0077], as indicated by SN1, for example, pixels in the image captured after the completion of the task are inputted to each neuron (neural network)), and wherein the execution/outputting logic is further Paragraph [0005], with respect to an industrial robot for which teaching is conducted by inputting coordinate values of the route of its movement using a teaching pendant, there has been proposed an industrial robot provided with a display device) FIG. 1; paragraph [0028],  a robot system includes a robot 3).  
In additional, HONG discloses display theApplication No.: 16/468,280Examiner: Kakali CHAKI informationAttorney Docket No.: P107362PCT-USArt Unit: 21224Attorney Docket No.: P107362PCT-USinformation using a display device coupled to the apparatus (FIG. 6; paragraph [0085], a display 610 coupled to the computer system 601 for displaying information to a computer user) based on the first result or the second result (FIG. 8; paragraph [0077], as indicated by SN2, the features points (CP1 to CP7) and the objects (W0, S0) in the image are recognized by the neurons, as shown in FIG. 7). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to provide the display device coupled to the apparatus for displaying the information.
However, the combination of OZAKI in view of HONG does not specifically disclose display theApplication No.: 16/468,280Examiner: Kakali CHAKI Attorney Docket No.: P107362PCT-USArt Unit: 21224Attorney Docket No.: P107362PCT-USimage using a display device coupled to the apparatus based on the first result or the second result.
In the similar field of endeavor, NAKAMURA discloses (Abstract, there is provided an information processing device to improve generalization performance of the neural network … The control unit causes a display unit to display a learning result obtained by the machine learning unit and the parameter in association with each other) display theApplication No.: 16/468,280Examiner: Kakali CHAKI Attorney Docket No.: P107362PCT-USArt Unit: 21224Attorney Docket No.: P107362PCT-USimage (Paragraph [0113], FIG. 10 is a display example of the determination result display region R5 according to the present embodiment) using a display device coupled to the apparatus (FIG. 4; paragraphs [0075]-[0076], the machine learning device 20 with a connected display unit (not illustrated)) based on the first result or the second result (Paragraph [0113], the identification result obtained by the machine learning device 20 is displayed on the determination result display region R5 in association with the parameter value).
OZAKI and NAKAMURA are analogous art because both pertain to utilize machine learning on the basis of the image information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of NAKAMURA, and applying the information processing device taught by NAKAMURA to perform machine learning on the basis of the image information and causes a display to display the image based on a learning result. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of NAKAMURA to obtain the invention as specified in claim.

	Regarding claim 13, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 12), and OZAKI discloses further comprising: 
detecting the image (FIG. 8; paragraph [0077], as indicated by SN1, for example, pixels in the image captured after the completion of the task are inputted to each neuron (neural network)); and 
a display device coupled to a computing device (Paragraph [0005], with respect to an industrial robot for which teaching is conducted by inputting coordinate values of the route of its movement using a teaching pendant, there has been proposed an industrial robot provided with a display device), wherein the computing device includes an autonomous machine (FIG. 1; paragraph [0028],  a robot system includes a robot 3).  
In additional, HONG discloses displaying the information using a display device coupled to a computing device (FIG. 6; paragraph [0085], a display 610 coupled to the computer system 601 for displaying information to a computer user) based on the first result or the second result (FIG. 8; paragraph [0077], as indicated by SN2, the features points (CP1 to CP7) and the objects (W0, S0) in the image are recognized by the neurons, as shown in FIG. 7). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to provide the display device coupled to the apparatus for displaying the information.
However, the combination of OZAKI in view of HONG does not specifically disclose displaying the image using a display device coupled to a computing device based on the first result or the second result.
In the similar field of endeavor, NAKAMURA discloses (Abstract, there is provided an information processing device to improve generalization performance of the neural network … The control unit causes a display unit to display a learning result obtained by the machine learning unit and the parameter in association with each other) displaying the image (Paragraph [0113], FIG. 10 is a display example of the determination result display region R5 according to the present embodiment) using a display device coupled to a computing device (FIG. 4; paragraphs [0075]-[0076], the machine learning device 20 with a connected display unit (not illustrated)) based on the first result or the second result (Paragraph [0113], the identification result obtained by the machine learning device 20 is displayed on the determination result display region R5 in association with the parameter value).
OZAKI and NAKAMURA are analogous art because both pertain to utilize machine learning on the basis of the image information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of NAKAMURA, and applying the information processing device taught by NAKAMURA to perform machine learning on the basis of the image information and causes a display to display the image based on a learning result. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of NAKAMURA to obtain the invention as specified in claim.


	Regarding claim 23, the combination of OZAKI in view of HONG discloses everything claimed as applied above (see claim 15), and OZAKI further disclose wherein the method further comprises: 
	detecting the image (FIG. 8; paragraph [0077], as indicated by SN1, for example, pixels in the image captured after the completion of the task are inputted to each neuron (neural network)); and 
a display device coupled to a computing device (Paragraph [0005], with respect to an industrial robot for which teaching is conducted by inputting coordinate values of the route of its movement using a teaching pendant, there has been proposed an industrial robot provided with a display device), wherein the computing device includes an autonomous machine (FIG. 1; paragraph [0028],  a robot system includes a robot 3).  
	However, OZAKI does not specifically disclose accessing the one or more original keyframes from a database, wherein the one or more original keyframes are based on the image, wherein the database stores historical data including past keyframes relating to past images; and 
displaying the image using a display device coupled to a computing device based on the first result or the second result.
	In the similar field of endeavor, HONG discloses accessing the one or more original keyframes from a database (FIG. 2; paragraph [0028], the matching 
circuit 211 retrieves the long term memory for matching (from the key-point database 220)), wherein the one or more original keyframes are based on the image (Paragraph [0053], the memory database M is updated conservatively only when the short-term processing is confident about the result (i.e., GC=True) and claims there is no occlusion (GO=False). Thus, the key-point database is updated based on the input image), wherein the database stores historical data including past keyframes relating to past images (Paragraph [0070], the circuitry of the multi-store tracker can be configured to update the key-point database when the number of inlier key-points (as estimated by the RANSAC estimator) is above a predetermined threshold and the number of matched background key-points lying within the target bounding box is close to zero i.e., there is no object occlusion. Thus, the key-point database stores the key-points relating to past images); and 
displaying the information using a display device coupled to a computing device (FIG. 6; paragraph [0085], a display 610 coupled to the computer system 601 for displaying information to a computer user) based on the first result or the second result (FIG. 8; paragraph [0077], as indicated by SN2, the features points (CP1 to CP7) and the objects (W0, S0) in the image are recognized by the neurons, as shown in FIG. 7).
OZAKI and HONG are analogous art because both pertain to utilize the method/system to process the ley-point of the image. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of HONG, and applying the multi-store tracker taught by HONG to perform image processing based on key-point matching between the extracted key-points of the input image and the key-point database in order to provide accurate object tracking and provide the display device coupled to the apparatus for displaying the information. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of HONG to obtain the invention as specified in claim.
However, the combination of OZAKI in view of HONG does not specifically disclose displaying the image using a display device coupled to a computing device based on the first result or the second result.
In the similar field of endeavor, NAKAMURA discloses (Abstract, there is provided an information processing device to improve generalization performance of the neural network … The control unit causes a display unit to display a learning result obtained by the machine learning unit and the parameter in association with each other) displaying the image (Paragraph [0113], FIG. 10 is a display example of the determination result display region R5 according to the present embodiment) using a display device coupled to a computing device (FIG. 4; paragraphs [0075]-[0076], the machine learning device 20 with a connected display unit (not illustrated)) based on the first result or the second result (Paragraph [0113], the identification result obtained by the machine learning device 20 is displayed on the determination result display region R5 in association with the parameter value).
OZAKI and NAKAMURA are analogous art because both pertain to utilize machine learning on the basis of the image information. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning device taught by OZAKI incorporate the teachings of NAKAMURA, and applying the information processing device taught by NAKAMURA to perform machine learning on the basis of the image information and causes a display to display the image based on a learning result. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify OZAKI according to the relied-upon teachings of NAKAMURA to obtain the invention as specified in claim.

	

Examiner’s Comment
Claim 24 has not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection.

	
	
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616